NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of D.W.,III; D.W.; D.W.; and )
A.W., children.                              )
                                             )
                                             )
D.W.,                                        )
                                             )
          Appellant,                         )
                                             )
v.                                           )      Case No.   2D19-1500
                                             )
DEPARTMENT OF CHILDREN and                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
               Appellees.                    )
                                             )

Opinion filed October 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

David A. Dee of David Dee Law, Tampa, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee; and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Familes.

Thomasina Moore, Statewide Director of
Appeals, Statewide Guardian Ad Litem
Office, Tallahassee; and Samuel
Alexander of Alexander Appellate Law P.A.,
Deland, for Appellee Guardian ad Litem
Program.


PER CURIAM.


            Affirmed.



SILBERMAN, VILLANTI, and SALARIO, JJ., Concur.




                                         -2-